Dismissed and Memorandum Opinion filed August 16, 2007







Dismissed
and Memorandum Opinion filed August 16, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00603-CV
____________
 
MICHAEL COOKE AND ALL OCCUPANTS, Appellants
 
V.
 
TERRY MITCHELL, Appellee
 

 
On Appeal from
County Court No. 3
Galveston County,
Texas
Trial Court Cause
No. 55,125
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed June 30, 2006.  On July 31, 2007, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
Judgment rendered and Memorandum Opinion filed August
16, 2007.
Panel consists of Justices Anderson, Fowler, and Frost.